PAGE, J.
The motion was submitted July 19, 1910. The decision was not handed down till October 11, 1910. Under the provisions of section 230, Municipal Court Act (Laws 1902, c. 580), as amended to take effect September 1, 1910 (Laws 1910, c. 401), the justice had but 14 days from the latter date in which to render a decision unless an extension of time as therein provided was given. The record contains no such extension. The provisions of section 230 as amended are applicable to this motion (Lazarus v. M. E. R. R. Co., 145 N. Y. 581, 40 N. E. 240), and the justice, having failed to act within the required time, lost jurisdiction (Van Valis v. Charcona, 40 Misc. Rep. 226, 81 N. Y. Supp. 630). The order appealed from is therefore void. An examination of the record also discloses that upon the merits the application should not have been granted.
The order appealed from is reversed, and the judgment reinstated, with costs to appellant. All concur.